[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        FEBRUARY 28, 2012
                            No. 11-15090
                                                            JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 4:11-cv-00162-HLM

CHARLENE SHOCKLEY,

                                                          Plaintiff-Appellant,

                                 versus

EMC MORTGAGE CORPORATION,
EMC,
MORTGAGE ELETRONIC REGISTRATION SYSTEMS, INC.,
MERS,
HOME BANC MORTGAGE CORPORATION,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                 for Northern the District of Georgia
                     ________________________

                           (February 28, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

       This suit is the aftermath of a mortgage foreclosure. On January 31, 2007,

Charlene Shockley obtained a loan, evidenced by a note, from Home Banc

Mortgage, and secured the loan by giving Home Banc a security deed. On

December 6, 2007, Home Banc assigned the security deed to Mortgage Electronic

Registration Systems (“MERS”). On July 29, 2010, MERS assigned the security

deed to EMC Mortgage Corporation (“EMC”). Shockley defaulted on the note,

and on December 20, 2010, she was served with a Notice of Foreclosure Sale. The

notice indicated that the sale would occur on February 1, 2011. The sale took

place as noticed.

       That same day, February 1, 2011, Shockley brought this action in Georgia

Superior Court against Home Banc, MERS and EMC, seeking an injunction

barring the foreclosure sale or, alternatively, damages on the ground of fraud.1

The defendants removed the case to the district court, and immediately moved to

dismiss the complaint on the ground, among others that the complaint failed to

plead fraud with the particularity required by Federal Rule of Civil Procedure 9(b).

       1
           The twenty-four paragraph complaint alleged that Shockley was fraudulently induced
into the loan transaction with Home Banc and, moreover, was victimized by the defendants’
fraudulent conduct occurring thereafter. In addition to injunctive relief, Shockley’s complaint
sought rescission of the loan transaction. Assuming, however, that foreclosure went forward, the
complaint sought compensative and punitive damages for the defendants’ fraud and unjust
enrichment.

                                               2
The district court granted their motion, concluding that the complaint’s allegations

failed to satisfy the Rule 9(b) particularity standard and, moreover, failed to

demonstrate actionable fraud. The court then dismissed Shockley’s complaint

“without prejudice,” thus granting Shockley leave to refile her case—in federal or

state court—another day.

      Shockley appeals the court’s dismissal without prejudice, raising two claims

of error: (1) the district court erred in taking judicial notice of publicly-filed

property records, and (2) MERS lacked the right to invoke the nonjudicial

foreclosure proceedings of O.C.G.A. § 44-14-1652. Neither claim has merit. We

therefore affirm.

      AFFIRMED.




                                            3